UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-2167



MIREILLE ESSONG ENGOULOU,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, U.S. Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-317-657)


Submitted:   June 27, 2007                 Decided:   July 26, 2007


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner. Peter D. Keisler, Assistant Attorney
General, James A. Hunolt, Senior Litigation Counsel, J. Max
Weintraub, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mireille       Essong    Engoulou,      a   native    and   citizen      of

Cameroon,   petitions       for     review   of    an   order    of   the   Board    of

Immigration      Appeals    (Board)    affirming        the   immigration    judge’s

denial of her applications for asylum, withholding of removal, and

protection under the Convention Against Torture.

            Essong Engoulou challenges the Board’s finding that her

testimony was not credible and that she otherwise failed to meet

her burden of proving eligibility for asylum. We will reverse this

decision only if the evidence “was so compelling that no reasonable

fact finder could fail to find the requisite fear of persecution,”

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal

quotation marks and citations omitted), and we uphold credibility

determinations if they are supported by substantial evidence.

Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006).

            We    have   reviewed      the   administrative       record     and    the

Board’s decision and find that substantial evidence supports the

adverse credibility finding and the ruling that Essong Engoulou

failed to establish past persecution or a well-founded fear of

future    persecution      as   necessary     to    establish     eligibility       for

asylum.    See 8 C.F.R. § 1208.13(a) (2006) (stating that the burden

of proof is on the alien to establish eligibility for asylum);

INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (same).                     Moreover,

as Essong Engoulou cannot sustain her burden on the asylum claim,


                                       - 2 -
she cannot establish her entitlement to withholding of removal.

See Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004) (“Because

the burden of proof for withholding of removal is higher than for

asylum--even though the facts that must be proved are the same--an

applicant who is ineligible for asylum is necessarily ineligible

for   withholding   of   removal      under   [8     U.S.C.]    §   1231(b)(3)

[(2000)].”).

          Essong Engoulou also alleges that the Board erred in

denying her protection under the Convention Against Torture.                 To

qualify for this protection, a petitioner bears the burden of

demonstrating that “it is more likely than not that . . . she would

be tortured if removed to the proposed country of removal.”                  8

C.F.R. § 1208.16(c)(2) (2006). Essong Engoulou failed to make such

a showing.     Finally, we find that the immigration judge did not

abuse his discretion in denying Essong Engoulou’s request for a

continuance.    See Onyeme v. INS, 146 F.3d 227, 231 (4th Cir. 1998).

          Accordingly,    we   deny    Essong      Engoulou’s    petition   for

review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               PETITION DENIED




                                   - 3 -